Mercure, J. (concurring in part and dissenting in part).
I respectfully dissent from so much of the majority’s opinion as denied defendant International Paper Company’s motion for summary judgment dismissing the Labor Law § 240 (1) and § 200 causes of action against it.
Initially, based upon my reading of Rocovich v Consolidated Edison Co. (78 NY2d 509), I would dismiss the Labor Law § 240 (1) cause of action. Prior to Rocovich, the troublesome issue of the scope of occupational hazards covered by section 240 (1), particularly whether a worker must be working at an elevated workplace or be struck by an object falling from an elevated site, resulted in conflicting decisions among the respective Departments of the Appellate Division (compare, Yaeger v New York Tel. Co., 148 AD2d 308 [1st Dept], with Staples v Town of Amherst, 146 AD2d 292 [4th Dept]; Gjertsen *394v Mawson & Mawson, 135 AD2d 779 [2d Dept]; Smith v Jesus People, 113 AD2d 980 [3d Dept]; Kahn v Gates Constr. Corp., 103 AD2d 438 [2d Dept]). Although this court has given broader construction to the scope of the protection afforded by Labor Law § 240 (1) than the other Departments (see, Brogan v International Business Machs. Corp., 157 AD2d 76; Region v Woodward Constr., 140 AD2d 758, lv dismissed 72 NY2d 952; Gregory v General Elec. Co., 131 AD2d 967; Dougherty v State of New York, 113 AD2d 983; Smith v Jesus People, supra), the continuing validity of our expansive view has been called into question by Rocovich. We are now instructed that the contemplated hazards are those related to the effects of gravity where protective devices are called for either because of (1) a difference between the elevation level of the required work and a lower level, or (2) a difference between the elevation level where the worker is positioned and the higher level of the materials or load being hoisted or secured (see, Rocovich v Consolidated Edison Co., supra, at 514). It is only in cases such as these that the proper erection, construction, placement or operation of the devices of the type listed in the statute would have prevented injury of the type contemplated (see, supra, at 513-514).
Plaintiff claims that International violated Labor Law § 240 (1) because the platform that he was directed to use while performing his welding job failed to give him proper protection, forcing him to work in an "over-strenuous and contorted position which strained and injured his back”. I disagree. Applying the Rocovich test, I accept the proposition that there is a significant risk related to elevation differentials, given that the platform rested over a hole that was 40 to 50 feet deep. It cannot be said, however, that gravity was a factor in producing plaintiff’s injury. Because the platform, as well as a lanyard and safety belt, were placed and operated in such a manner as to avoid the contemplated hazard, i.e., plaintiff’s fall into the hole, I would dismiss the section 240 (1) cause of action (see, supra, at 513; DeHaen v Rockwood Sprinkler Co., 258 NY 350, 353; Amedure v Standard Furniture Co., 125 AD2d 170, 172). I cannot subscribe to the majority’s conclusion that, if a safety device is required to protect against an elevation-related hazard, Labor Law § 240 (1) will impose strict nondelegable tort liability for injuries resulting from any deficiency in the device, even those which are wholly unrelated to the hazard which brought about its need in the first instance. To the contrary, the Court of Appeals has stated *395that the statutory devices are to be " 'constructed, placed and operated’ * * * [so] as to avoid the contemplated hazards” (Rocovich v Consolidated Edison Co., supra, at 513, quoting Labor Law § 240 [1] [emphasis supplied]; see, DeHaen v Rockwood Sprinkler Co., supra).
I also agree with Supreme Court’s grant of summary judgment dismissing plaintiff’s Labor Law § 200 (1) cause of action against International. Where, as in this case, the claimed defect arises out of a subcontractor’s own methods or negligent acts occurring as a detail of its work, an owner or general contractor will not breach the duty of furnishing a safe workplace in the absence of actual supervisory control and notice of the unsafe condition (see, Walsh v Sweet Assocs., 172 AD2d 111, 113, lv denied 79 NY2d 755; Rapp v Zandri Constr. Corp., 165 AD2d 639, 641-642). International’s prima facie showing that it did not exercise actual control over the activity bringing about the injury and that it had no notice of the use of an unsuitable welding platform was uncontroverted, and I am not persuaded that the contract between defendant Curtis-Palmer Hydro-Electric Company and International raises an issue of fact concerning International’s obligation to supervise and control the work of Bechtel Corporation’s employees (cf., Pritchard v Murray Walter, Inc., 157 AJ)2d 1012, 1014).
Weiss, P. J., concurs with Casey, J.; Crew III, J., concurs in a separate opinion; Mikoll and Mercure, JJ., concur in part and dissent in part, each in separate opinions.
Ordered that the order entered May 2, 1991 is modified, on the law, without costs, so as to grant summary judgment to defendant International Paper Company dismissing plaintiff’s cause of action based upon Labor Law § 241 (6) and deny summary judgment to defendants in all other respects, and, as so modified, affirmed.
Ordered that the appeal from order entered August 5, 1991 is dismissed, without costs.